UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended March 31, 2014 or ☐ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-09273 MOCON, INC. (Exact name of registrant as specified in its charter) Minnesota 41-0903312 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 7500 Mendelssohn Avenue North, Minneapolis, Minnesota 55428 (Address of principal executive offices) (Zip code) (763) 493-6370 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ☒ NO ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ☒ NO ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer (do not check if a smaller reporting company) ☐ Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ☐ NO ☒ As of April 30, 2014, the Company had 5,651,609 common shares issued and outstanding. MOCON, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q For the Quarter Ended March 31, 2014 Page Number PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) March 31, 2014 and December31, 2013 1 Condensed Consolidated Statements of Income (Unaudited) Three months ended March 31, 2014 and 2013 2 Condensed Consolidated Statements of Comprehensive Income (Unaudited) Three months ended March 31, 2014 and 2013 3 Condensed Consolidated Statements of Cash Flows (Unaudited) Three months ended March 31, 2014 and 2013 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14-21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II.OTHER INFORMATION Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities, Use of Proceeds and Issuer Purchases of Equity Securities 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 24 Signatures 25 Exhibit Index 26 In this report, references to “MOCON,” “the Company,” “we,” “our,” or “us,” unless the context otherwise requires, refer to MOCON, Inc. and its subsidiaries. All trademarks or trade names referred to in this report are the property of their respective owners. PART I. FINANCIAL INFORMATION Item 1. Financial Statements MOCON, INC. ANDSUBSIDIARIES CONDENSED CONSOLIDATEDBALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 4,462,785 $ 4,132,953 Marketable securities, current - 205,000 Trade accounts receivable, less allowance for doubtful accounts of $325,192 in 2014 and $315,417 in 2013 11,437,661 12,335,124 Other receivables 389,412 273,405 Inventories 7,799,741 7,470,697 Prepaid income taxes 403,325 595,898 Prepaid expenses, other 1,252,714 1,126,582 Deferred income taxes 1,435,517 1,429,794 Total current assets 27,181,155 27,569,453 Property, plant and equipment, net of accumulated depreciation of $8,051,033 in 2014 and $7,811,276 in 2013 5,760,312 5,726,754 Goodwill 9,023,125 9,034,479 Investment in affiliated company 3,438,312 3,441,500 Intangible assets, net 12,650,086 12,718,203 Other assets 213,704 213,279 TOTAL ASSETS $ 58,266,694 $ 58,703,668 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current maturities of long-term notes payable $ 2,691,142 $ 2,697,678 Revolving lines of credit 3,453,971 4,263,821 Accounts payable 3,904,197 3,864,355 Compensation and related expenses 3,405,556 3,752,542 Other accrued expenses 924,208 781,151 Accrued product warranties 322,328 335,533 Dividends payable 621,677 619,322 Deferred revenue 1,129,847 620,428 Total current liabilities 16,452,926 16,934,830 Notes payable 1,087,895 1,306,849 Obligations to former employees 77,261 77,334 Deferred income taxes 2,536,962 2,611,491 Accrued income taxes 317,130 304,424 Total noncurrent liabilities 4,019,248 4,300,098 Total liabilities 20,472,174 21,234,928 Stockholders' equity: Capital stock – undesignated. Authorized 3,000,000 shares; none issued and outstanding in 2014 and 2013 - - Common stock – $0.10 par value. Authorized 22,000,000 shares; issued and outstanding 5,651,609 shares in 2014 and 5,630,197 shares in 2013 565,161 563,020 Additional paid-in capital 5,328,714 5,063,627 Retained earnings 31,335,886 31,229,068 Accumulated other comprehensive income 564,759 613,025 Total stockholders' equity 37,794,520 37,468,740 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 58,266,694 $ 58,703,668 See accompanying notes to condensed consolidated financial statements. 1 MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, Sales: Products $ 14,641,790 $ 13,741,581 Consulting services 671,358 705,597 Total sales 15,313,148 14,447,178 Cost of sales: Products 6,467,254 6,007,901 Consulting services 457,103 461,775 Total cost of sales 6,924,357 6,469,676 Gross profit 8,388,791 7,977,502 Selling, general and administrative expenses 6,143,285 5,603,405 Research and development expenses 1,124,875 1,118,750 Operating income 1,120,631 1,255,347 Other income (expense), net ) ) Income before income taxes 1,063,803 1,150,968 Income tax expense 334,086 284,367 Net income $ 729,717 $ 866,601 Net income per common share: Basic $ 0.13 $ 0.16 Diluted $ 0.13 $ 0.15 Weighted average common shares outstanding: Basic 5,640,903 5,521,183 Diluted 5,777,866 5,676,943 Cash dividends declared per common share $ 0.11 $ 0.11 See accompanying notes to condensed consolidated financial statements. 2 MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31, Net income $ 729,717 $ 866,601 Other comprehensive income (loss): Cumulative translation adjustment ) ) Comprehensive income $ 681,451 $ 57,406 See accompanying notes to condensed consolidated financial statements. 3 MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ 729,717 $ 866,601 Adjustments to reconcile net income to net cash provided by operating activities: Stock-based compensation expense 142,607 132,108 Change in fair value of derivative instrument 3,611 107,266 (Gain) loss on disposition of long-term assets ) 3,700 Depreciation and amortization 627,968 558,783 Deferred income taxes ) ) Excess tax benefit from employee stock plans ) ) Changes in operating assets and liabilities: Trade accounts receivable, net 889,481 195,343 Other receivables ) 96,929 Inventories ) 26,789 Prepaid income taxes 140,490 ) Prepaid expenses, other 207,857 ) Accounts payable ) ) Compensation and related expenses ) ) Other accrued expenses 5,587 Accrued product warranties ) 7,977 Accrued income taxes 65,797 221,694 Deferred revenue 508,133 313,188 Net cash provided by operating activities 755,379 Cash flows from investing activities: Proceeds from maturities of marketable securities 205,000 2,203,586 Purchases of property, plant and equipment ) ) Proceeds from sale of property and equipment 75,645 - Cash paid for patents and other intangible assets ) ) Other - ) Net cash provided by (used in) investing activities ) 1,965,602 Cash flows from financing activities: Proceeds from the revolving lines of credit 6,386,849 1,008,389 Payments on the revolving lines of credit ) ) Payments on notes payable and seller financed note payable ) ) Proceeds from the exercise of stock options 122,738 102,690 Excess tax benefit from employee stock plans 1,883 2,224 Dividends paid ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase in cash and cash equivalents 329,832 1,061,541 Cash and cash equivalents: Beginning of period 4,132,953 2,415,416 End of period $ $ 3,476,957 Supplemental disclosures of cash flow information: Cash paid during the period for income taxes $ 180,313 $ 382,136 Cash paid during the period for interest $ 41,182 $ 63,735 Supplemental schedule of noncash investing and financing activities: Dividends accrued $ 621,677 $ 608,038 Purchases of prepaid expenses, fixed assets and intangibles in accounts payable $ 564,335 $ 343,486 See accompanying notes to condensed consolidated financial statements. 4 MOCON, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED MARCH 31, 2014 (Unaudited) Note 1 – Condensed Consolidated Financial Statements The condensed consolidated balance sheets as of March 31, 2014, the condensed consolidated statements of income, comprehensive income, and cash flows for the three-month periods ended March 31, 2014 and 2013 have been prepared in accordance with accounting principles generally accepted in the United States of America. These interim unaudited condensed consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary to fairly present the financial position, results of operations and cash flows at March 31, 2014, and for all periods presented. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. The results of operations for the three-month period ended March 31, 2014 are not necessarily indicative of operating results for the full year. It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes included in our Annual Report on Form 10-K for the fiscal year ended December31, 2013, previously filed with the Securities and Exchange Commission. MOCON Inc. and its subsidiaries (collectively, the Company), develops, manufacturers and markets measurement, analytical, monitoring and consulting products for customers in the barrier packaging, food, pharmaceutical, consumer products, industrial hygiene, environmental, air quality monitoring, oil and gas exploration and other industries throughout the world. The Company reports its operating segments in accordance with accounting standards codified in ASC 280, Segment Reporting . These are classified as Permeation Products and Services (“Permeation”), Package Testing Products and Services (“Package Testing”), and Industrial Analyzer Products and Services and Other (“Industrial Analyzers and Other”) for financial reporting purposes. Principles of Consolidation The consolidated financial statements include the accounts of MOCON, Inc. and its wholly-owned subsidiaries. All material intercompany balances and transactions have been eliminated in consolidation. Note 2 – Inventories Inventories consist of the following: March 31, December 31, Finished products $ $ Work-in-process Raw materials $ $ 5 Note 3 – Net Income Per Common Share Basic net income per common share is computed by dividing net income by the weighted average number of shares of common stock outstanding during the period. Diluted net income per common share is computed using the treasury stock method to compute the weighted average common stock outstanding assuming the conversion of potential dilutive common shares. The following table presents a reconciliation of the denominators used in the computation of net income per common share – basic, and net income per common share – diluted, for the three-month periods ended March 31, 2014 and 2013: Three Months Ended March 31, Weighted shares of common stock outstanding – basic Dilutive impact of share-based awards Weighted shares of common stock outstanding – diluted Outstanding stock options totaling 251,300 for the three-month period ended March 31, 2013 were excluded from the net income per common share calculation because the shares would be anti-dilutive. There were no anti-dilutive stock options at March 31, 2014. Note 4 – Goodwill and Intangible Assets The changes in the carrying amount of goodwill for the three-month period ended March 31, 2014 were as follows: Package Testing Permeation Industrial Analyzers & Other Total Balance as of December 31, 2013 $ 6,175,370 $ 2,249,179 $ 609,930 $ 9,034,479 Foreign currency translation ) ) - ) Balance as of March 31, 2014 $ 6,165,933 $ 2,247,262 $ 609,930 $ 9,023,125 The Company tests goodwill for impairment annually at the reporting unit level using a fair value approach. The Company will perform its annual impairment test for goodwill in the fourth quarter. 6 Other intangible assets (all of which are being amortized except projects in process) are as follows: As of March 31, 2014 Accumulated Cost Amortization Net Patents $ 1,687,728 $ ) $ 1,289,050 Trademarks and trade names 4,119,482 ) 3,570,930 Developed technology 7,717,980 ) 6,002,873 Customer relationships 902,580 ) 702,007 Internally developed software 896,000 - 896,000 Other intangibles 245,118 ) 189,226 $ 15,568,888 $ ) $ 12,650,086 As of December 31, 2013 Accumulated Cost Amortization Net Patents $ 1,624,590 $ ) $ 1,215,934 Trademarks and trade names 4,121,170 ) 3,625,273 Developed technology 7,730,550 ) 6,227,387 Customer relationships 904,050 ) 728,263 Internally developed software 716,800 - 716,800 Other intangibles 245,118 ) 204,546 $ 15,342,278 $ ) $ 12,718,203 Total amortization expense for the three-month periods ended March 31, 2014 and 2013 was $320,863 and $288,754, respectively. Projects in process are not amortized until the patent or trademark is granted by the regulatory agency or the asset is ready for use. Estimated amortization expense for the remainder of 2014 and each of the four succeeding fiscal years and thereafter based on the intangible assets as of March 31, 2014 is as follows: Estimated Expense $ 959,243 1,275,456 1,258,855 1,226,530 1,195,761 2019 & Thereafter 5,073,782 $ 10,989,627 7 Note 5 – Accumulated Other Comprehensive Income (Loss) Adjustments to accumulated other comprehensive income (loss) consist of the following: Three Months Ended March 31, Beginning balance $ $ ) Foreign currency translation adjustments ) ) Amounts reclassified to earnings Accumulated other comprehensive income/(loss) $ $ ) Note 6 – Investment in Affiliated Company In January 2010, the Company acquired a minority equity ownership interest in Luxcel Biosciences Limited (Luxcel) based in Cork, Ireland. The investment of €2.5 million (approximately $3.6 million) amounted to a 16.9% equity interest in Luxcel. The Company has evaluated the cost versus equity method of accounting for its investment in Luxcel and determined that it does not have the ability to exercise significant influence over the operating and financial policies of Luxcel and, therefore, accounts for its investment on a cost basis. The investment in Luxcel is carried on our condensed consolidated balance sheets at the original purchase price, adjusted for currency fluctuations. The Company believes that it is not feasible to readily estimate the fair value of its investment in Luxcel. Information related to future cash flows of Luxcel is not readily available as the entity is a start-up research and development company and future cash flows are highly dependent on their ability to obtain additional funding, gain acceptance of its products in the marketplace, and obtain regulatory approvals. During 2013, the Company paid $200,000 for two license and distribution agreements with Luxcel which grants the Company access to proprietary technology on an exclusive basis for a period of four years. In addition, as of December 31, 2013 and March 31, 2014, $200,000 and $168,000, respectively, has been recognized as a current obligation on the Consolidated Balance Sheet as a result of the Company contracting for future services to be provided by Luxcel. The terms of the agreement include upfront payments for each work order placed by the Company of which amounts paid are refundable if the work order is cancelled, excluding amounts incurred for work completed up to the cancellation date. Total commitments for such work orders at the time of the signing of the agreement totaled $300,000, of which $100,000 had been paid as of December 31, 2013 and March 31, 2014. As part of the relationship with Luxcel, the Company purchases sensors which accompany our instruments for sale to an end user and are required to pay a royalty to Luxcel on the sale of such instruments. Note 7 – Warranty The Company provides a warranty for most of its products. Warranties are for periods ranging from ninety days to one year, and cover parts and labor for non-maintenance repairs, at our locations. Operator abuse, improper use, alteration, damage resulting from accident, or failure to follow manufacturer’s directions are excluded from warranty coverage. Warranty expense is accrued at the time of sale based on historical claims experience. Warranty reserves are also accrued for special rework campaigns for known major product modifications. The Company also offers extended warranty service contracts for select products when the factory warranty period expires. 8 Warranty provisions and claims for the three-month periods ended March 31, 2014 and 2013 were as follows: Three Months Ended March 31, Beginning balance $ $ Warranty provisions Warranty claims ) ) Ending balance $ $ Note 8 – Debt Long-term notes payable consists of the following: March 31, December 31, Note payable to bank, with interest at 3.46%, payable in monthly principal installments of $72,917 plus interest through March 28, 2016, collateralized by all the assets of the Company except the Dansensor stock. $ $ Seller financed note payable (Seller Note), with interest at 3.46%, payable in semi-annual payments of principal and interest totaling $891,000 beginning October 2, 2012 through April 2, 2015, collateralized by 65% of the outstanding stock of Dansensor. Capital leases Total long-term notes payable $ $ Less current portion of long-term notes payable Total long-term notes payable $ $ The Company has a $6.0 million secured revolving line of credit with a maturity date of March 28, 2016. Interest is charged monthly at one-month LIBOR plus 1.75 basis points which totaled 2% at March 31, 2014. The line of credit is secured by the assets of the Company with the exception of the Dansensor stock. The Company had $3,365,000 outstanding on the line of credit at March 31, 2014. Additionally, Dansensor has a DKK 10,000,000 (approximately $1.8 million) available line of credit of which DKK 483,000 (approximately $89,000) was outstanding as of March 31, 2014. Outstanding borrowings are charged interest at 4.35% per year. The Company is subject to various financial and restrictive covenants in the bank Credit Agreement, including maintaining certain financial ratios and limits on incurring additional indebtedness, making capital and lease expenditures and making share repurchases. As of March 31, 2014, the Company was in compliance with these various covenants and expects to remain in compliance throughout 2014. 9 The carrying value of the Seller Note is adjusted for foreign currency translation at each reporting period and the change in value is included in other income (expense) in the condensed consolidated statements of income. As of March 31, 2014, the future minimum principal payments of the long-term notes payable for the remainder of 2014 and each of the four succeeding fiscal years and thereafter are as follows: $ 2,472,306 997,396 306,366 2,969 $ 3,779,037 Note 9 – Income Taxes As of March 31, 2014 and December 31, 2013, the liability for gross unrecognized tax benefits was $317,000 and $304,000, respectively. Changes in gross unrecognized tax benefits during the three-months ended March 31, 2014 consisted of an increase of $13,000 for tax positions taken in the current year. It is expected that the amount of unrecognized tax benefits for positions which the Company has identified will not materially change in the next twelve months. The Company's provision for income tax expense was 31.4% and 24.7% of income before income taxes for the first quarters ended March 31, 2014 and 2013, respectively. The rate in the first quarter 2014 was lower than the statutory rate due primarily to the effect of foreign operations which are generally taxed at a lower rate than the U.S. and utilization of the domestic manufacturing deduction. As of March 31, 2014, U.S. Congress had not extended the research credit for the current year, therefore, the Company's provision has not provided any potential benefit. Note 10 – Stock-Based Compensation As of March 31, 2014, the Company has reserved 136,814 shares of common stock for options and other stock-based incentive awards that are still available for grant under our 2006 stock incentive plan, and 730,900 shares for options that have been granted under either the 2006 stock incentive plan or the 1998 stock option plan but have not yet been exercised. The Company issues new shares of common stock upon exercise of stock options. There were options for an aggregate of 146,400 shares granted during the period ended March 31, 2014. Amounts recognized in the consolidated financial statements related to stock-based compensation are as follows: Three Months Ended March 31, Total cost of stock-based compensation $ $ Amount of income tax benefit recognized in earnings ) ) Amount charged against net income $ $ The fair value of each option grant is estimated on the date of grant using the Black-Scholes option-pricing model (Black-Scholes). The Company uses historical data to estimate the expected price volatility, expected option life and expected forfeiture rate. The Company bases its estimate of expected volatility for awards granted on daily historical trading data of its common stock for a period equivalent to the expected term of the award. The risk-free interest rate is based on the U.S. Treasury yield curve in effect at the time of grant for the estimated life of the option. The Company estimates the expected term consistent with historical exercise and cancellation activity of its previous share-based grants with a seven year contractual term. Forfeitures are based on historical experience. The dividend yield is calculated based upon the dividend payments made during the prior four quarters as a percent of the average stock price for that period. 10 A summary of the option activity for the first three months of 2014 is as follows: Number of Shares Weighted Average Exercise Price per Share Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at December 31, 2013 $ $ Options granted Options cancelled/expired ) Options exercised ) Outstanding at March 31, 2014 $ $ Exercisable at March 31, 2014 $ $ The total intrinsic value of options exercised was $227,614 and $36,706 during the three-month periods ended March 31, 2014 and 2013, respectively. A summary of the status of our unvested option shares as of March 31, 2014 is as follows: Number of Shares Weighted Average Grant Date Fair Value Unvested at December 31, 2013 $ Options granted Options cancelled ) Options vested ) Unvested at March 31, 2014 $ As of March 31, 2014, there was $771,510 of total unrecognized compensation cost related to unvested stock-based compensation granted under our plans. That cost is expected to be recognized over a weighted-average period of 1.4 years. The total fair value of option shares vested during the three-month periods ended March 31, 2014 and 2013 was $76,825 and $71,756. Note 11 – Derivative Instrument As of March 31, 2014, the Company has one foreign currency contract outstanding with a notional amount of 10.7 million Danish krone (DKK) or $2.0 million. The foreign currency contract was purchased to economically hedge the foreign currency fluctuation from the remeasurement of the third party seller financed note payable (Seller Note) which is denominated in DKK (Note 8). The foreign currency contract has various settlement dates that coincide with the Company’s Seller Note payment schedule. The term of the foreign currency contract coincides with the maturity of the Seller Note which is April 2, 2015. The fair value of the contract resulted in an asset of approximately $179,500 at March 31, 2014, as compared to approximately $183,100 at December 31, 2013. The change in the fair value of the contract totaling approximately $4,000 for the three-month period ended March 31, 2014 was recognized in other expense, the current portion of the receivable is recorded in other receivables, and the long-term portion is recorded in other assets as of March 31, 2014. 11 Note 12 – Fair Value Measurements The Company determines the fair market value of its derivative contract based on the fair value hierarchy, described below, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. There are three levels within the fair value hierarchy that may be used to measure fair value: Level 1: Values based on unadjusted quoted prices in active markets that are accessible at the measurement date for identical assets or liabilities. Level 2: Values based on quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, or model-based valuation techniques for which all significant assumptions are observable in the market. Level 3: Values generated from model-based techniques that use significant assumptions not observable in the market. These unobservable assumptions reflect our own estimates of assumptions that market participants would use in pricing the asset or liability. Valuation techniques include use of option pricing models, discounted cash flow models and similar techniques. The following table provides information on those assets that are measured at fair value on a recurring basis: FairValue Measurements at the end of the Reporting Period Using Assets Carrying value Significant Other Observable Inputs (Level 2) March 31, 2014: Foreign currency contract $ $ 179,526 December 31, 2013: Foreign currency contract $ $ 183,137 The fair value of the foreign currency contract is determined based on observable market transactions of spot currency rates and forward currency prices. The carrying values of cash and cash equivalents, accounts receivable, accounts payable, accrued liabilities, revolving lines of credit and current maturities of notes payable approximate fair value due to their short-term maturity. The fair value of the long-term debt, measured as level 2 financial instruments, is estimated based on anticipated interest rates which management believes would currently be available to the Company for similar issues of debt, taking into account the current credit risk of the Company and other market factors. The Company believes the carrying value of the long-term debt approximates fair value. Note 13 – Business Segments The Company has four operating segments and three reportable segments, structured by differences in products and services, that are regularly reviewed by the Company’s chief operating decision maker to make decisions about allocating resources and assessing segment performance. The segment performance is evaluated at segment operating income which is defined as gross profit less selling, general and administrative expenses and research and development expenses. General corporate expenses, including costs associated with various support functions such as human resources, information technology, finance and accounting, and general and administrative costs, are allocated to the reportable segments. The Company’s four operating segments have been aggregated into three reportable segments based on the authoritative guidance. The Company aggregated its Other Products and Services operating segment into the Industrial Analyzer Products and Services segment based on minimal business activity and materiality. 12 The Permeation segment includes instruments and services that measure the rate at which various gases and vapors permeate through a variety of materials. The Package Testing segment provides customers with the ability to assess package performance, shelf-life, package improvement, cost reduction, sustainability and product safety using Modified Atmosphere Packaging and other technologies. The Industrial Analyzers and Other segment includes advanced gas analysis and monitoring instrumentation used in applications such as oil and gas exploration, beverage and specialty gas analysis, industrial hygiene and safety, food safety and environmental air monitoring. The accounting policies of the reportable segments are the same as those described in Note 1 to the Consolidated Financial Statements found in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013. Intersegment sales for the three-month periods ended March 31, 2014 and 2013 were insignificant. Financial information by reportable segment for the three-month periods ended March 31, 2014 and 2013 is as follows: Three months ended March 31, 2014 Three months ended March 31, 2013 Trade Revenue Segment Operating Income Trade Revenue Segment Operating Income Permeation $ 5,848,499 $ 1,013,597 $ 4,965,944 $ Package Testing 6,624,467 50,552 6,611,632 529,946 Industrial Analyzers and Other 2,840,182 56,482 2,869,602 235,653 Total $ 15,313,148 $ 1,120,631 $ 14,447,178 $ 13 Item 2.
